Matter of Sarah A. (Daniel A.) (2014 NY Slip Op 05326)
Matter of Matter of Sarah A. (Daniel A.)
2014 NY Slip Op 05326
Decided on July 16, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 16, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentCHERYL E. CHAMBERS, J.P.
LEONARD B. AUSTIN
SYLVIA O. HINDS-RADIX
COLLEEN D. DUFFY, JJ.


2013-04251
 (Docket Nos. N-965-10, N-966-10)

[*1]In the Matter of Sarah A. (Anonymous). Administration for Children's Services, petitioner- respondent; 
andDaniel A. (Anonymous), appellant, et al., respondent. (Proceeding No. 1)In the Matter of Daniel A. (Anonymous). Administration for Children's Services, petitioner- respondent;Daniel A. (Anonymous), appellant, et al., respondent. (Proceeding No. 2)
Rhonda R. Weir, Brooklyn, N.Y., for appellant.
Zachary W. Carter, Corporation Counsel, New York, N.Y. (Larry A. Sonnenshein and Mordecai Newman of counsel), for respondent.
Seymour W. James, Jr., New York, N.Y. (Tamara A. Steckler and Susan Clement of counsel), attorney for the children.
DECISION & ORDER
In two related child neglect proceedings pursuant to Family Court Act article 10, the father appeals, as limited by his brief, from so much of an order of the Family Court, Queens County (Arias, J.), dated March 18, 2013, as, after a fact-finding hearing, granted the petitions of the Administration for Children's Services for an extension of its supervision of the father, extended supervision of the father for a period of up to 12 months, and continued the suspension of the father's visitation with the subject children.
ORDERED that the appeal from so much of the order as granted the petitions of the Administration for Children's Services for an extension of its supervision of the father and extended supervision of the father for a period of up to 12 months is dismissed as academic, as the period of supervision has expired (see generally Matter of Shanita V., 7 AD3d 804); and it is further,
ORDERED that the order is affirmed insofar as reviewed, without costs or disbursements.
The Family Court's determination to continue the suspension of visitation between the father and the subject children was in the children's best interests and has a sound and substantial [*2]basis in the record. Therefore, we find no basis to disturb it (see Matter of Singh v Singh, 112 AD3d 949; Matter of Lane v Lane, 68 AD3d 995, 997; Matter of Samuel S. v Dayawathie R., 63 AD3d 746, 747).
The father's remaining contention is without merit.
CHAMBERS, J.P., AUSTIN, HINDS-RADIX and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court